Third District Court of Appeal
                               State of Florida

                           Opinion filed May 27, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                Nos. 3D14-2501; 3D14-2500, & 3D14-1665
            Lower Tribunal Nos. 13-33479, 13-32041, & 13-30167
                            ________________


                            Stephen J. Kneapler,
                                    Appellant,

                                        vs.

                         City of Miami, etc., et al.,
                                    Appellees.


     Appeals from the Circuit Court for Miami-Dade County, Darrin P. Gayles
and Marc Schumacher, Judges.

     Linda L. Carroll; Alejandro Vilarello; Thais Hernandez, for appellant.

      Victoria Mendez, City Attorney, and John A. Greco, Deputy City Attorney
and Warren Bittner, Deputy Emeritus and Forrest L. Andrews, Assistant City
Attorney, for City of Miami; Kurkin Brandes and Juan Carlos “J.C.” Planas
(Aventura), for Grove Bay Investment Group, LLC.


Before SHEPHERD, C.J., and SUAREZ and LOGUE, JJ.
      SUAREZ, J.

      Stephen J. Kneapler seeks to reverse a final order granting the City of

Miami’s and Grove Bay Investment Group’s motions for summary judgment, and

the denial of Mr. Kneapler’s motion for partial summary judgment. We affirm.

      The Court heard this case on the same calendar as the case of Solares v. City

of Miami, et al., Case Number 3D14-2237. Both cases are taxpayer suits and both

allege violation by the City of Miami Charter, section 29-B and Sec. 3(f)(iii) in the

leasing of City property. Solares concerns the lease by the City of property at

Bayside and Mr. Kneapler’s suit concerns the City’s lease of almost seven (7)

acres of City property located on Pan American Drive, Chart House Drive and

South Bayshore Drive. In both cases, the trial court granted summary judgment in

favor of the City because of the plaintiffs’ lack of standing to bring their respective

suits. Based on years of Supreme Court and District Court of Appeal precedent

regarding standing, we must affirm the trial court’s ruling, as Mr. Kneapler lacks

standing to bring this suit.

     This matter began in January 2013 when the City issued a Request for

Proposal (“RFP”) for the development of the property in question, with a 50-year

lease with options to extend. A Selection Committee was appointed that included

Mr. Kneapler as a member. Of the two companies that made formal proposals to

the Committee in response to the RFP, one withdrew, leaving only the proposal



                                          2
made by the Grove Bay Investment Group. On June 26, 2013, the Selection

Committee, by a three-to -one vote, recommended to the City Manager that the

City accept the Grove Bay Investment Group’s proposal. The City Commission

met on July 25, 2013, and agreed to place the proposal on the ballot for referendum

vote in the November 5, 2013 election. A majority of the voters approved the

proposal.

      Mr. Kneapler filed his lawsuit shortly before the referendum election was to

take place. Among other things, he claims the City violated the City Charter

Section 29-B and Section. 3(f)(iii) in the procedure used by the City to select the

Grove Bay Investment Group proposal. The trial court granted summary judgment

in favor of the City stating that Mr. Kneapler did not have standing to bring the

suit. We affirm the trial court’s correct legal determination that


      To have standing to challenge the validity of a resolution passed by a
      municipality directing a referendum to be placed on the general
      election ballot, a plaintiff must allege that he has suffered or will
      suffer a special injury which is distinct from that suffered by others in
      the district. (Citation omitted). Kneapler has not alleged a special
      injury different in kind than any other voter of the City, and therefore
      lacks standing.

      Without reciting the lengthy history of the law of standing in the State of

Florida, to which we are bound and cannot deviate, we adopt in full the opinion

issued in Solares v City of Miami, et al., Case Number 3D14-2237, which explains




                                          3
the principle of standing applied in these types of cases.1 Consequently, we need

not address Mr. Kneapler’s remaining issues on appeal.2


      Affirmed.




1 We note that we are required to follow Florida Supreme Court precedent in all
cases and must arrive at this decision based on the lengthy precedent on standing
flowing from the Florida Supreme Court, our fellow District Courts of Appeal, and
our own court’s precedent. See Hoffman v. Jones, 280 So. 2d 431 (Fla. 1973)
(holding District Court of Appeal is without power to overrule Supreme Court
precedent).
2 We observe in the record, interestingly, that Mr. Kneapler was a member of the
Selection Committee, whose members were selected by the City Manager for the
purpose of evaluating the bids that were submitted under the RFP, and was
involved in the entire process that he now seeks to challenge. Although intimately
involved in the evaluation and recommendation process, Mr. Kneapler failed to
object at the time to any of the procedural irregularities he alleges took place
during that process, or the alleged City Charter violations, or the wording of the
referendum special election ballot. If lack of standing did not preclude Mr.
Kneapler’s suit, the principle of waiver certainly would.

                                        4